EXHIBIT B CITIGROUP ALTERNATIVE INVESTMENTS TRUST 731 Lexington Avenue, 24th Floor New York, New York 10022 OFFER TO PURCHASE UP TO 20% OF OUTSTANDING CITIGROUP ALTERNATIVE INVESTMENTS TAX ADVANTAGED SHORT TERM FUND SHARES AT SERIES NET ASSET VALUE DATED MARCH 4, 2008 THE OFFER AND WITHDRAWAL RIGHTS WITH RESPECT TO THE SERIES WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK TIME, ON FRIDAY, APRIL 4, 2008, UNLESS SUCH OFFER IS EXTENDED To the Shareholders of Citigroup Alternative Investments Tax Advantaged Short Term Fund: Citigroup Alternative Investments Trust, a closed-end, non-diversified, management investment company organized as a Delaware Trust (the “Company”), offers its shares of beneficial interest (“Shares”) in its separate series of shares, Citigroup Alternative Investments Tax Advantaged Short Term Fund (the “Series”).The Company is offering to purchase for cash, securities or cash and securities on the terms and conditions set out in this Offer to Purchase and the related Notice of Intent to Tender (which together constitute the “Offer”) up to 20% of its outstanding Shares from the Shareholders of the Company holding such Shares, at their unaudited Series net asset value per Share as of April 30, 2008.The Offer, as to the Series, will remain open until 12:00 midnight, New York time, on April 4, 2008 unless the Offer is extended as to a Series. If the Company elects to extend the tender period as to a Series, for the purpose of determining the purchase price for tendered Shares of the Series, the Series net asset value will be determined as of the close of business on the last business day of the month after the month in which the Offer as to the Series actually expires.This Offer is being made to all Shareholders and is not conditioned on any minimum amount of Shares being tendered, but is subject to certain conditions described below.Shares are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Company’s Declaration of Trust as currently in effect (the “Trust Agreement”). Shareholders should realize that the value of the Shares tendered in this Offer likely will change between January 31, 2008 (the last date for which Series net asset values were calculated) and April 30, 2008, the date for which the value of the Shares tendered to the Company will be determined for purposes of calculating the purchase price of such Shares.Shareholders tendering all of their Shares of the Series should also note that they will remain Shareholders of the Company, with respect to the Shares tendered and accepted for purchase by the Company, through April 30, 2008, the valuation date of the Offer as of which the Series net asset value of their Shares is calculated.Any tendering Shareholders that wish to obtain the most recent official monthly Series net asset value for their Shares should contact CAI Investing Services, the Company’s agent designated for this purpose at (212) 783-1330 or 731 Lexington Avenue, 27th Floor, New York, NY10022, Attention: Lindsay Halas, Monday through Friday, except holidays, during normal business hours of 9:00a.m. to 5:00p.m., New York time. Shareholders desiring to tender all or some of their Shares in accordance with the terms of the Offer should complete and sign the attached Notice of Intent to Tender and send or deliver it to CAI Investing Services in the manner set out below. IMPORTANT NEITHER THE COMPANY, ITS ADVISER NOR ITS BOARD OF TRUSTEES MAKES ANY RECOMMENDATION TO ANY SHAREHOLDER AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING SHARES.SHAREHOLDERS MUST MAKE THEIR OWN DECISIONS WHETHER TO TENDER SHARES, AND, IF THEY CHOOSE TO DO SO, THE NUMBER OF SHARES TO TENDER. BECAUSE EACH SHAREHOLDER’S INVESTMENT DECISION IS A PERSONAL ONE, BASED ON INDIVIDUAL FINANCIAL CIRCUMSTANCES, NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY RECOMMENDATION ON BEHALF OF THE COMPANY AS TO WHETHER A SHAREHOLDER SHOULD TENDER SHARES PURSUANT TO THE OFFER.NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS IN CONNECTION WITH THE OFFER OTHER THAN THOSE CONTAINED HEREIN OR IN THE NOTICE OF INTENT TO TENDER.IF GIVEN OR MADE, SUCH RECOMMENDATION AND SUCH INFORMATION AND REPRESENTATIONS MUST NOT BE RELIED ON AS HAVING BEEN AUTHORIZED BY THE COMPANY. BECAUSE THIS OFFER IS LIMITED AS TO THE NUMBER OF SHARES OF THE SERIES ELIGIBLE TO PARTICIPATE, NOT ALL SHARES TENDERED FOR PURCHASE BY SHAREHOLDERS MAY BE ACCEPTED FOR PURCHASE BY THE COMPANY.THIS MAY OCCUR, FOR EXAMPLE, WHEN ONE OR MORE LARGE INVESTORS SEEKS TO TENDER A SIGNIFICANT NUMBER OF SHARES OF THE SERIES OR WHEN A LARGE NUMBER OF INVESTORS IN A SERIES TENDER SIMULTANEOUSLY. THIS TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED ON THE FAIRNESS OR MERITS OF SUCH TRANSACTION OR ON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. Questions, requests for assistance and requests for additional copies of the Offer may be directed to CAI Investing Services. CAI Investing Services 731 Lexington Avenue, 27th Floor New York, NY10022 Attn: Lindsay Halas Phone:(212) 783-1330 Fax:(212) 783-1044 (212) 783-1058 You may also direct questions or requests for assistance to your financial consultant. 2 TABLE OF CONTENTS 1. Summary Term Sheet 4 2. Background and Purpose of the Offer 5 3. Offer to Purchase and Price 6 4. Amount of Tender 6 5. Procedure for Tenders 6 6. Withdrawal Rights 7 7. Purchases and Payment 7 8. Certain Conditions of the Offer 8 9. Certain Information About the Company 8 10. Certain Federal Income Tax Consequences 9 11. Miscellaneous 10 3 1. SUMMARY TERM SHEET This Summary Term Sheet highlights certain information concerning this Offer.To understand the Offer fully and for a more complete discussion of the terms and conditions of the Offer, please read carefully the entire Offer and the related Notice of Intent to Tender.Section references are to this Offer. · The Company (referred to as “we” or the “Company” in this Summary of Terms) is offering to purchase up to 20% of its outstanding Shares.We will purchase your Shares at their unaudited Series net asset value per Share (that is, the value of the Series’ assets minus its liabilities, divided by the number of Shares of the Series outstanding) determined as of the Valuation Date (as defined below).This Offer, as to the Series, will remain open until 12:00midnight, New York time, on April 4, 2008 unless the Offer is extended as to the Series.All determinations as to the receipt of notices from Shareholders relating to the tender of Shares, including, without limitation, determinations whether to excuse or waive certain variations from relevant procedural requirements, will be in the sole discretion of the Company or its designated agents, and any such determination will be final.The Series net asset value will be calculated for this purpose as of April 30, 2008 or, if the Offer is extended as to the Series, as of the last business day of the month following the month in which the Offer as to that Series, actually expires (the “Valuation Date”). · The Company reserves the right to adjust the Valuation Date as to a Series to correspond with any extension of the Offer as to that Series. · You may tender your Shares (defined as a specific dollar value) up to an amount such that you maintain the minimum required Series account balance of $50,000 after the purchase of Shares, unless tendering in full.If you tender Shares and we purchase those Shares, we will issue you a non-interest bearing, global, non-certificated, non-transferable promissory note (the “Note”) entitling you to an amount equal to the unaudited Series net asset value of the Shares tendered determined as of April 30, 2008 (or if the Offer is extended as to the Series, as of the Valuation Date for the Series) (valued in either case in accordance with the Trust Agreement). · The Note will be held for you in global form by the Series’ Custodian and will entitle you to a payment in cash and/or securities (valued according to the Trust Agreement) equal to the unaudited Series net asset value of your Shares accepted for purchase by the Company to be paid to you within 30 days after the relevant Valuation Date. · If you tender only a portion of your Shares, you will be required to maintain a Series account balance equal to at least $50,000.In addition to those circumstances described in Section8 in which the Company is not required to accept tendered Shares, we reserve the right to purchase less than the amount you tender if the purchase would cause your Series account to have less than the required minimum balance.See Section4. · If we accept all or a portion of the Shares you tender, we will pay you the proceeds from one or more of the following sources:cash on hand, withdrawals of capital from the investment funds in which the relevant Series is invested, the proceeds of the sale of portfolio securities held by the relevant Series, or borrowings (which we do not intend to do).See Section 7. · Following this Summary Term Sheet is a formal notice of our Offer to purchase your Shares.If you desire to tender Shares for purchase, you must do so by 12:00midnight, New York time, on April 4, 2008.Until that time, you have the right to change your mind and withdraw any tenders of your Shares.Shares withdrawn prior to April 4, 2008 may be re-tendered by following the tender procedures before the Offer expires (including any extension period).See Section 6. · If you would like us to purchase all or some of your Shares, you should complete, sign and either (i)mail (via certified mail return receipt requested) or otherwise deliver the Notice of Intent to Tender, enclosed with our Offer, to CAI Investing Services at 731 Lexington Avenue, 27th Floor, New York, NY10022, attention: Lindsay Halas; or (ii)fax it to CAI Investing Services at (212) 783-1044 or (212) 783-1058, so that it is received before 12:00 midnight, New York time, on Friday, April 4, 2008.IF YOU CHOOSE TO FAX THE NOTICE OF INTENT TO TENDER, YOU SHOULD MAIL THE ORIGINAL NOTICE OF INTENT TO TENDER TO CAI INVESTING SERVICES PROMPTLY AFTER YOU FAX IT (ALTHOUGH THE ORIGINAL DOES NOT HAVE TO BE RECEIVED BEFORE 12:00 MIDNIGHT, NEW YORK TIME, ON FRIDAY. APRIL 4, 2008).See Section5.The value of your Shares will likely change between January 31, 2008 (the last date for which Series net asset values were calculated) and April 30, 2008, the date for which the Series net asset value of your investment will be determined for purposes of calculating the purchase price for your Shares.See Section 3. · As of January 31, 2008, the unaudited Series net asset value per Share was $9.16.If you would like to obtain the most recent official monthly Series net asset value of your Shares, you may contact CAI Investing Services at 731 Lexington Avenue, 27th Floor, New York, NY10022or (212) 783-1330 Monday through Friday, except holidays, during normal business hours of 9:00a.m. to 5:00p.m., New York time.See Section 3. 4 2. BACKGROUND AND PURPOSE OF THE OFFER The purpose of this Offer is to provide liquidity to the Shareholders who hold Shares in the Series of the Company, as contemplated by and in accordance with the procedures set out in the Company’s most recent Prospectus (the “Prospectus”) and the Trust Agreement.The Prospectus and the Trust Agreement, provide that the board of trustees of the Company (the “Board of Trustees”) has the discretion to determine whether the Company will purchase Shares from time to time from Shareholders pursuant to written tenders.The Prospectus also states that the Company’s investment adviser, Citigroup Alternative Investments LLC (the “Adviser”), expects to recommend to the Board of Trustees that the Company purchase Shares from Shareholders quarterly each year on the last business day of November, February, May, and August. Because there is no secondary trading market for Shares and transfers of Shares are prohibited without prior approval of the Company, the Board of Trustees has determined to cause the Company to make this Offer, after consideration of various matters, including but not limited to those set out in the Prospectus and the recommendation of the Adviser as to the Series.The Adviser expects to recommend to the Board of Trustees that the Company offer to purchase Shares of the Series on a quarterly basis each year, but the Board of Trustees may determine not to accept such recommendations from time to time. The purchase of Shares pursuant to the Offer will have the effect of increasing the proportionate interest in the Series of Shareholders who do not tender their Shares of the Series.Shareholders who retain their Shares may be subject to increased risks due to the reduction in the Series’ net assets resulting from payment for the Shares tendered.These risks include the potential for greater volatility due to decreased diversification.A reduction in the net assets of a Series (and thereby the Company as a whole) may result in Shareholders who do not tender Shares bearing higher costs to the extent that certain expenses borne by the Company and the Series are relatively fixed and may not decrease if assets decline.These effects may be reduced or eliminated to the extent that additional subscriptions for Shares are made by new and existing Shareholders from time to time.Payment for Shares purchased pursuant to this Offer may also require the Series to liquidate portfolio holdings earlier than the Adviser would otherwise have caused these holdings to be liquidated, potentially resulting in losses or increased investment-related expenses. Shares that are tendered to the Company in connection with the Offer will be retired, although the Company may issue additional Shares of the Series from time to time in accordance with the Prospectus.The Company currently expects that it will accept subscriptions for Shares as of the first business day of each calendar month, but is under no obligation to do so, and may do so more frequently as determined by Citigroup Alternative Investments LLC (acting pursuant to administrative authority delegated by the Board of Trustees). The tender of Shares by a Shareholder will not affect the record ownership of such Shareholder for purposes of voting or entitlement to any distributions payable by the Company unless and until such Shares are actually purchased.Also realize that although the Offer expires on April 4, 2008, you remain a Shareholder of the Company with respect to the Shares you tendered that are accepted for purchase by the Company through April 30, 2008, the date for which the Series net asset value of your Shares is calculated and you will receive any distributions of the Series with an effective date through such date. 5 3. OFFER TO PURCHASE AND PRICE The Offer is for up to 20%of the Company’s outstanding Shares.The Company will, on the terms and subject to the conditions of the Offer, purchase Shares that are tendered by Shareholders by 12:00midnight, New York time, on Friday, April 4, 2008 (the “Initial Repurchase Deadline”), and not withdrawn (as provided in Section6 below), or such later date as corresponds to any extension of the Offer as to the Series.The later of the Initial Repurchase Deadline or the latest time and date to which the Offer is extended as to the Series is the Repurchase Deadline as to such Series.The Company reserves the right to extend, amend or cancel the Offer (as to either Series or both) as described in Sections 4 and 8 below.The purchase price of Shares tendered will be their unaudited Series net asset value per Share as of April 30, 2008 or, if the Offer is extended as to a Series, as of the last business day of the month following the month in which the Offer expires as to such Series (such time and date, the “Valuation Date”), payable as set out in Section7.As of the close of business on January 31, 2008, the unaudited net asset value of the Series was $134,936,103.85, including applicable subscriptions and reinvestments as of that date (with an unaudited Series net asset value per Share of $9.16). 4. AMOUNT OF TENDER Subject to the limitations set out below, Shareholders may tender their Shares (defined as a specific dollar value) up to an amount such that they maintain the minimum required Series account balance of $50,000 after the purchase of Shares.If a Shareholder tenders an amount that would cause the Shareholder’s Series account balance to fall below the required minimum, the Company reserves the right to reduce the amount to be purchased from such Shareholder with respect to the Series so that the required minimum balance is maintained or to purchase all of the Shareholder’s Shares with respect to the Series.The Offer is being made to all Shareholders of each Series of the Company and is not conditioned on any minimum amount of Shares being tendered. If the amount of Shares that are properly tendered pursuant to the Offer and not withdrawn pursuant to Section 6 below is less than or equal to 20% of its outstanding Shares (or such greater amount as to the Series as the Company may elect to purchase pursuant to the Offer), the Company will, on the terms and subject to the conditions of the Offer, purchase all of the Shares of the Series so tendered unless the Company elects as to the Series to cancel or amend the Offer, or postpone acceptance of tenders made pursuant to the Offer, as provided in Section8 below.If more than 20% of its outstanding Shares are duly tendered to the Company prior to the expiration of the Offer and not withdrawn pursuant to Section 6 below, the Company will in its sole discretion as to such Series either (a)accept the additional Shares permitted to be accepted pursuant to Rule13e-4(f)(3) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (b)extend the Offer, if necessary, and increase the amount of Shares that the Company is offering to purchase to an amount it believes sufficient to accommodate the excess Shares tendered as well as any Shares tendered during the extended Offer; or (c)accept a portion of the Shares tendered prior to or on the Repurchase Deadline for payment on a pro rata basis based on the aggregate net asset value of tendered Shares.The Offer (as to either Series or both) may be extended, amended or canceled in various other circumstances described in Section8 below. 5. PROCEDURE FOR TENDERS Shareholders wishing to tender Shares pursuant to the Offer should send or deliver by April 4, 2008, a completed and executed Notice of Intent to Tender to CAI Investing Services, to the attention of Tender Offer Administrator, at the address set out on the first page of the Notice of Intent to Tender, or fax a completed and executed Notice of Intent to Tender to CAI Investing Services, to the attention of Tender Offer Administrator, at the fax numbers set out on the first page of the Notice of Intent to Tender.The completed and executed Notice of Intent to Tender must be received by CAI Investing Services, either by mail or by fax, no later than 12:00midnight, New York time, on April 4, 2008 (or if the Offer is extended as to either Series, no later than the Repurchase Deadline for such Series). 6 The Company recommends that all documents be submitted to CAI Investing Services via certified mail, return receipt requested, or by facsimile transmission.A Shareholder choosing to fax a Notice of Intent to Tender must also send or deliver the original completed and executed Notice of Intent to Tender promptly thereafter.Shareholders wishing to confirm receipt of a Notice of Intent to Tender may contact CAI Investing Services at the address or telephone number set out on the first page of the Notice of Intent to Tender.The method of delivery of any documents is at the election and complete risk of the Shareholder tendering Shares including, but not limited to, the failure of CAI Investing Services to receive any Notice of Intent to Tender or other document submitted by facsimile transmission.All questions as to the validity, form, eligibility (including time of receipt) and acceptance of tenders will be determined by the Company, in its sole discretion, and such determination will be final and binding.The Company reserves the absolute right to reject any or all tenders determined by it not to be in appropriate form or the acceptance of or payment for which would, in the opinion of counsel for the Company, be unlawful.The Company also reserves the absolute right to waive any of the conditions of the Offer or any defect in any tender with respect to any particular Share or any particular Shareholder, and the Company’s interpretation of the terms and conditions of the Offer will be final and binding.Unless waived, any defects or irregularities in connection with tenders must be cured within such time as the Company will determine.Tenders will not be deemed to have been made until the defects or irregularities have been cured or waived.None of the Company, the Adviser or the Board of Trustees will be obligated to give notice of any defects or irregularities in tenders, nor will any of them incur any liability for failure to give such notice. 6. WITHDRAWAL RIGHTS The Prospectus and the Trust Agreement provide that a tender of Shares may be withdrawn by a Shareholder at any time before 12:00 midnight, New York time, Friday, April 4, 2008.To be effective, any notice of withdrawal must be timely received by CAI Investing Services at the address or fax numbers set out on the first page of the Notice of Intent to Tender.A form to use to give notice of withdrawal of a tender is available by calling CAI Investing Services at the telephone number indicated on the first page of the Notice of Intent to Tender.All questions as to the form and validity (including time of receipt) of notices of withdrawal will be determined by the Company, in its sole discretion, and such determination will be final and binding.A tender of Shares properly withdrawn will not thereafter be deemed to be tendered for purposes of the Offer.However, withdrawn Shares may be tendered again prior to the relevant Repurchase Deadline by following the procedures described in Section5. 7. PURCHASES AND PAYMENT For purposes of the Offer, the Company will be deemed to have accepted Shares that are tendered as, if and when it gives notice to the tendering Shareholder of its election to purchase such Shares.As stated in Section3 above, the purchase price of Shares tendered by any Shareholder will be the Series net asset value per Share thereof as of April 30, 2008, if the Offer expires on the Initial Repurchase Deadline, and otherwise the Series net asset value per Share thereof as of the last business day of the month following the month in which the Offer expires as to the Series.The Company will not pay interest on the purchase price. For each Shareholder who tenders Shares that are accepted for purchase, payment of the purchase price will consist of a Note, a non-interest-bearing, global, non-certifcated, non-transferable promissory note entitling the Shareholder to receive payment in an amount equal to the unaudited net asset value of such Shares, determined as of the Valuation Date, which is expected to be on April 30, 2008.Payment of this amount will be made within 30 days after the Valuation Date. Although the Company has retained the option to pay all or a portion of the purchase price by distributing securities, the purchase price will be paid entirely in cash except in the unlikely event that Citigroup Alternative Investments LLC, acting as the Company’s administrator, determines that the distribution of securities is necessary to avoid or mitigate any material adverse effect of the Offer on the Company, the Series or on the Shareholders not tendering their Shares. The Note pursuant to which a tendering Shareholder will receive payment with respect to purchased Shares will be held for the tendering Shareholders in global form by the Fund’s Custodian.Any subsequent cash payment on the Note will be made by wire transfer directly to the same account. 7 The Company will make payment for Shares it purchases pursuant to the Offer from one or more of the following sources:(a)cash on hand; (b)withdrawal of capital from the investment funds in which the Series is invested; (c)the proceeds of the sale of securities and portfolio assets held by the Series; and/or (d)possibly borrowings.Upon its acceptance of tendered Shares for purchase, the Company will segregate with its custodian and maintain daily on its books a segregated account consisting of cash, liquid securities or interests in the investment funds that the Series has requested be withdrawn (or any combination of them) equal to the value of the unpaid amount estimated to be paid under any Note described above.Neither the Company, the Board of Trustees, nor the Adviser has determined at this time to borrow funds to purchase Shares tendered in connection with the Offer.However, depending on the dollar amount of Shares tendered and prevailing general economic and market conditions, the Company, in its sole discretion, may decide to fund any portion of the purchase price, subject to compliance with applicable law, through borrowings.If the Company funds any portion of the purchase price in that manner, it will deposit assets to serve as collateral for any amounts so borrowed in a special custody account with its custodian established for that purpose for the relevant Series.If the Company were to fail to repay any such amounts, the lender would be entitled to satisfy the Company’s obligations with respect to the Series from the collateral deposited in the special custody account for the Series.The Company expects that the repayment of any amounts so borrowed will be financed from additional funds contributed to the Company with respect to the Series by existing and/or new Shareholders of such Series, withdrawal of such Series from the investment funds in which it has invested or from the proceeds of the sale of securities held by such Series. 8. CERTAIN CONDITIONS OF THE OFFER The Company reserves the right, at any time and from time to time, to extend the period of time during which the Offer as to the Series is pending by notifying Shareholders of such extension.In the event that the Company so elects to extend the tender period, for the purpose of determining the purchase price for tendered Shares of the Series, the net asset value per Share of such Series will be determined as of the close of business on the last business day of the month following the month in which the Offer expires (within 10 business days of such date).During any such extension, all Shares previously tendered and not withdrawn will remain subject to the Offer.The Company also reserves the right, at any time and from time to time up to and including acceptance of tenders pursuant to the Offer, to:(a)cancel the Offer in the circumstances set out in the following paragraph and in the event of such cancellation not to purchase or pay for any Shares tendered pursuant to the Offer; (b)amend the Offer; and (c)postpone the acceptance of Shares.If the Company determines as to the Series to amend the Offer or to postpone the acceptance of Shares tendered, it will, to the extent necessary, extend the period of time during which the Offer as to the Series is open as provided above and will promptly notify the Shareholders of the Series. The Company may cancel the Offer, amend the Offer or postpone the acceptance of tenders made pursuant to the Offer if:(a)the Series would not be able to liquidate portfolio securities in a manner that is orderly and consistent with its stated investment objectives and policies in order to purchase Shares tendered pursuant to the Offer; (b)there is, in the judgment of the Board of Trustees, any (i)legal action or proceeding instituted or threatened challenging the Offer or otherwise materially adversely affecting the Company or the Series, (ii)declaration of a banking moratorium by federal or state authorities or any suspension of payment by banks in the United States or New York State that is material to the Company or the Series, (iii)limitation imposed by federal or state authorities on the extension of credit by lending institutions, (iv)suspension of trading on any organized exchange or over-the-counter market where the Company or the Series has a material investment, (v)commencement of war, armed hostilities or other international or national calamity directly or indirectly involving the United States that is material to the Company or the Series, (vi)material decrease in the net asset value of the Series from the net asset value of such Series as of commencement of the Offer, or (vii)other event or condition that would have a material adverse effect on the Company, the Series or the Shareholders if Shares tendered pursuant to the Offer were purchased; or (c)the Board of Trustees determines that it is not in the best interest of the Company or the Series to purchase Shares pursuant to the Offer. 9. CERTAIN INFORMATION ABOUT THE COMPANY The Company is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company offering its Shares in its separate Series Citigroup Alternative Investments Tax Advantaged Short Term fund.It was organized as a Delaware Trust on February 3, 2006.Subscriptions for Shares of the Series of the Company were first accepted for investment as of August 1, 2006.The principal office of the Company is located at 731 Lexington Avenue, 24th Floor, New York, New York 10022 and the telephone number is (212) 559-4999.Shares are not traded on any established trading market and are subject to strict restrictions on transferability pursuant to the Trust Agreement. 8 Based on January 31, 2008 Series net asset values and the subscription as of that date, the following persons own Shares equal in value to the following amounts: Person Shares Approximate Percentage of Net Capital Adviser 0 0% Thomas Volpe 0 0% Kathleen Cuocolo 0 0% Reaz Islam 0 0% No person controlling the Company, the Adviser nor any associate or majority-owned subsidiary of such person owns (directly or indirectly) Shares of the Series of the Company.Unless otherwise noted, addresses for each of the persons listed above are provided in Item 3. Other than as specified above and other than the issuance of Shares by the Company in the ordinary course of business, there have been no transactions involving Shares that were effected during the past 60 days by the Company, the Adviser, any member of the Board of Trustees or any person controlling the Company or the Adviser. Neither the Company, the Adviser nor the Board of Trustees has any plans or proposals that relate to or would result in:(1) the acquisition by any person of Shares (other than the Company’s intention to accept subscriptions for Shares on the first business day of each calendar month and from time to time as described in paragraph (b) above), or the disposition of Shares (other than through periodic purchase offers by the Company, including this Offer); (2) an extraordinary transaction, such as a merger, reorganization or liquidation, involving the Company or the Series; (3) any material change in the present distribution policy or indebtedness or capitalization of the Company or the Series; (4) any change in the present Board of Trustees or in the management of the Company including, but not limited to, any plans or proposals to change the number or the term of members of the Board of Trustees, or to fill any existing vacancy on the Board of Trustees or to change any material term of the employment contract of any executive officer; (5)a purchase, sale or transfer of a material amount of assets of the Company or the Series (other thanas may be necessary or appropriate to fund all or a portion of the purchase price for Shares acquired pursuant to the Offer or in connection with the ordinary portfolio transactions of the Company or the Series); (6) any other material change in the Company’s corporate structure or business, including any plans or proposals to make any changes in the Series’ investment policies, for which a vote would be required by Section 13 of the 1940 Act; or (7) any changes in the Prospectus or other governing instruments or other actions that could impede the acquisition of control of the Company. 10. CERTAIN FEDERAL INCOME TAX CONSEQUENCES The following discussion is a general summary of the federal income tax consequences of the purchase of Shares by the Company from Shareholders pursuant to the Offer.Shareholders should consult their own tax advisors for a complete description of the tax consequences to them of a purchase of their Shares by the Company pursuant to the Offer. In general, a Shareholder from whom Shares (held as capital assets) are purchased by the Company may realize a capital gain or loss in an amount equal to the difference between the amount realized and the Shareholder’s adjusted tax basis in the Shares.Such gain or loss will be long-term or short-term, depending upon the Shareholder’s holding period for the Shares.Generally, a Shareholder’s gain or loss will be a long-term gain or loss if the Shares have been held for more than one year.Shareholders selling their Shares pursuant to the Offer will only recognize short-term gain or loss because the Series will have been in existence for less than one year.A loss realized on a sale or exchange of Shares will be disallowed if Shares are acquired (whether through the automatic reinvestment of dividends or otherwise) within a 61-day period beginning 30 days before and ending 30 days after the date on which the Shares are disposed of.In such case, the basis of the Shares acquired will be adjusted to reflect the disallowed loss. 9 Under Treasury regulations, if a Shareholder recognizes a loss with respect to Shares of $2 million or more for an individual Shareholder or $10 million or more for a corporate Shareholder, the Shareholder will likely have to file with the Internal Revenue Service a disclosure statement on Form 8886.Shareholders should consult their tax advisors to determine the applicability of these regulations in light of their individual circumstances. 11. MISCELLANEOUS The Offer is not being made to, nor will tenders be accepted from, Shareholders in any jurisdiction in which the Offer or its acceptance would not comply with the securities or other laws of such jurisdiction.The Company is not aware of any jurisdiction in which the Offer or tenders pursuant thereto would not be in compliance with the laws of such jurisdiction.However, the Company reserves the right to exclude Shareholders from the Offer in any jurisdiction in which it is asserted that the Offer cannot lawfully be made.The Company believes such exclusion is permissible under applicable laws and regulations, provided the Company makes a good faith effort to comply with any state law deemed applicable to the Offer. The Series is generally subject to certain requirements as to annual distributions of income and gain.Pursuant to the Company’s automatic dividend reinvestment program, any such distribution is automatically invested in additional Shares except to the extent that the relevant Shareholder is no longer a Shareholder on the payment date of such distributions (i.e., because all Shares held by that Shareholder have been repurchased by the Company as of that date) in which case the Shareholder shall receive such distributions in cash. The Company has filed an Issuer Tender Offer Statement on Schedule TO with the Securities and Exchange Commission, which includes certain information relating to this Offer.A free copy of such statement may be obtained by contacting CAI Investing Services at the address and telephone number set out on the first page of the Notice of Intent to Tender or from the Securities and Exchange Commission’s internet web site, http://www.sec.gov.A copy may be inspected and copied at, and for a fee may be obtained by mail from, the public reference office of the Securities and Exchange Commission at 450Fifth Street, N.W., Washington, DC 20549. 10
